Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146223                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 146223
                                                                   COA: 305381
                                                                   Muskegon CC: 10-059894-FC
  SEAN LEE STRANDBERG,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 27, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant the application for leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2013
           t0522
                                                                              Clerk